Citation Nr: 0526109	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  95-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for residuals of a left 
ankle sprain. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to September 1945.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1994 
rating decision by the New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1995, the 
veteran testified before a Hearing Officer at the RO.  In 
July 1998 the case was remanded for additional development.  
In April 2003, the case was advanced on the Board's docket 
due to the veteran's age.  At that time the Board also 
undertook evidentiary development.  In July 2003 the case was 
remanded for such development.  In October 2004, the case was 
remanded again due to incomplete evidentiary development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board recognizes that the veteran is of 
advanced age and infirm, that the claim has been pending 
since 1994, and that there have been previous remands for 
evidentiary development.  The Board regrets any further delay 
for development; however, the current record is inadequate to 
address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
In March 2003, the veteran's representative indicated that 
the veteran was placed in a nursing home in 1999.  Treatment 
records from the Menorah Nursing Home have not been 
associated with the claims file.  As such treatment records 
may have some bearing on the veteran's claim and may contain 
the only competent evidence regarding the status of the 
disability, they must be obtained.  If the veteran is not 
capable or competent to authorize release of such records, a 
fiduciary who can do so should be located.  
In April 1995 (in the early days of this appeal) the veteran 
testified before a Hearing Officer, that his left ankle 
disability had increased in severity, since his October 1994 
VA examination.  More than 10 years have passed, and he has 
not been examined by VA in the interim.  A current VA 
examination to assess the level of severity of the service 
connected disability is clearly indicated.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Development pursuant to the Board's last previous (October 
2004) remand revealed that the veteran continues to reside at 
the Menorah Nursing Home, and is now described as 
"incognizant".  However, this does not discharge VA of its 
duty to assist the veteran.  The U. S. Court of Appeals for 
Veterans Claims (Court) has held that VA has an obligation to 
afford veterans/claimants an examination even when there are 
complicating factors (such as the veteran's incarceration) 
requiring extraordinary measures to have an examination 
conducted.  See Bolton v. Brown, 8 Vet. App. 185, 189-90 
(1995).  A veteran who is helpless/bedridden in a nursing 
home is entitled to no less consideration than one who is 
incarcerated.  

Under the circumstances presented here (where an increase in 
disability is alleged, and the veteran is incapable of 
traveling to a VA facility to be examined), the VA's duty to 
assist mandates exhaustive efforts to have the veteran 
examined at the facility where he is bedridden.  The October 
2004 Board remand ordered such development, requesting that 
the veteran be examined by a VA physician (if feasible) and 
in the alternative that he be examined by a physician 
associated with the facility.  It was apparently determined 
(although there is no explanation or documentation in the 
file) that an examination by a VA physician was infeasible.  
It was then apparently requested of the facility whether a 
physician associated with the facility could conduct the 
examination.  The request was declined (apparently for 
liability reasons).  It was then decided that the resolution 
should be to send the veteran (at his place of residence 
prior to placement in the nursing home) a notice to report 
for VA examination at a VA facility, and process the 
examination request as a failure to report, which was done.  
The case was then returned to the Board.  Such processing is 
clearly a failure to comply with the Board's previous remand 
instructions.  Sending a veteran who VA is aware is 
incognizant" notice to appear for a VA examination when it 
has long been established he is unable to travel reflects a 
callous disregard of a veteran who requires greater, and not 
less, consideration.  Perhaps ultimately attempts to have the 
veteran examined may prove futile, but first there must be an 
exhaustive attempt to accommodate the special circumstances 
present.  When the Board remands a case to the RO for 
development and the development sought is not completed, the 
Board errs if it does not return the case to the RO for 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If development sought cannot be 
completed, there must be documentation/explanation in the 
record why this is so.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should obtain copies of any 
related treatment records of the 
veteran from Menorah Nursing Home, 1516 
Oriental Blvd., Brooklyn, NY, New York 
(from the time of the veteran's initial 
placement to the present).  The RO 
should clarify for the record the 
veteran's status as to his being 
"incognizant".  If he is incapable of 
authorizing release of such records, 
there should be an attempt to locate a 
fiduciary who can do so on his behalf.  
If such records are unavailable or 
authorization for release cannot be 
obtained, it should be so noted for the 
record, with an explanation of the 
reason for such.  

2.  The RO should arrange for the 
veteran to be examined at the Menorah 
Nursing Home by a VA or a fee-basis 
physician to determine the current 
severity of his service-connected left 
ankle disability.  The examiner should 
be familiar with the veteran's claims 
file, and should report such findings as 
it is possible to make.  If an 
examination cannot be arranged the 
record should include documentation of 
the efforts made and an explanation why 
the examination could not be conducted.   

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond. The case should 
then be returned to the Board, if in 
order, for further review.

No action is required of the appellant unless he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development must be handled in an 
expeditious manner.  It is particularly critical in the 
instant case, given the veteran's age and the long delays in 
this matter to date.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (4).
 
 
 
 


